GOLDEN
VEROLEUM
LIBERIA

sy
Provisional Memorandum of Understand-
ing Incorporating Social Agreement Be-

‘

tween
i n
: and Golden Vero- :
leum Liberia i
LYE
PROVISIONAL
MEMORANDUM OF UNDERSTANDING (MOU)
INCORPORATING
SOCIAL AGREEMENT
: JARBO (WETEKEN AND GARRAWAY BEACH)
(GARRAWAY ADMINISTRATIVE DISTRICT) AND GOLDEN VEROLEUM LIBERIA
FINAL VERSION
15™ APRIL 2014

“LET THIS BE PROBATED”

PROBATE COUR’

PROBATED THIS: ayn olay. o¢ August. Jisiuasavecs sen seesentonesevee AD: 2014
Aetie,Uy, Lebroneseleh

JUDGE OF THE MONTHLY AND PROBATE COURT (GRAND KRU COUNTY)

“LET THIS BE REGISTERED”

OFFERED FOR PROBATION BY ?..........0. 0. ccc ccc cee cee cesses ces ces cesses ceeceeces costes cosets ces ca cannes cesses

A4 (UC)
Republic of Ciberia
Montserrado County

LO

Cell :
0886 528084/0886490789 / 0880312359 /0555280660/0776030897

Office of the Notary Public
Monrovia, Liberia

NOTARY CERTIFICATE

Fereonally ppaered bafore main my O office wish the City of Menrovia, Man tserrade County,
REPUBLIC OF LIBERIA, ahs 25TH day of MARCH 0.2015 daly guatiflod and”
commissonod etary Feahie of am J tbeée roe iy Pe

Mentserrads and in the Repalie afirasatd-ths Portis to sho attached” DOCUNEATS:

PROVISIONAL
MEMORANDUM OF UNDERSTANDING (MOU)
INCORPORATING
SOCIAL AGREEMENT BETWEEN JARBO (WETEKEN AND
GARRAWAY BEA CH) (GARRAWAY ADMINISTRATIVE DISTRICT)
AND GOLDEN VEROLEUM LIBERIA
FINAL VERSON
15™ APRIL, 2014
In My Frasence Bad In The Frosonce Of Each Other Execute Hind Sign Sher Genuine
‘Signature On The Salé Insirument(S) Te Person 8) Thy Represent ad That Ths Samo
Handwriting (S)

Therefore, IS. PETER DOE RIG, Hotery Fable Werasaid Hove Hatechod Mey
S Signature Stiad Hotary Seal To Strat! W tien nd W titre Hocessary.

Have KGfinod My Gonutne Signature itesting
Io Thits Transaction lly Ts Power Posted Ia He
\ Tits 251 Deyo MARCH .D. 2015
od

GOLDEN
VEROLEUM
LIBERIA

Golden Veroleum (Liberia) Inc.
Monrovia Office: Villa Samantha,
17" Street & Oceanside Sinkor,

Monrovia, Liberia

Registered: R. Fole Sherman Law Building,
17th Street &Cheeseman Ave Sinkor,
Monrovia, Liberia

Provisional
Memorandum of Understanding (MOU)
Incorporating
Social Agreement
Jarbo (Weteken and Garraway Beach)
(Garraway Administrative District)
Final Version

15" April 2014
S\5

REPUBLIC OF LIBERIA)
GRAND KRU COUNTY)

Provisional Memorandum of Understanding
Incorporating Social Agreement

THIS Provisional Memorandum of Understanding (MOU) is made and entered into this

ey LO¢/ (ZW be between Golden Veroleum (Liberia) Inc., Republic of Liberia, a Liberian Domestic

Corporation, (hereinafter referred to as “GVL”) represented by its Authorized Signatories, named on below,

and the undersigned communities of Jarbo communities Weteken and Garraway Beach, Garraway District of

Grand Kru County, Republic of Liberia, (hereinafter referred to as “Community” or “Communities”)
represented by their Authorized Representatives, named below.

This MOU terms further incorporate the Social Agreement between GVL and the Communities.

RECITALS:

WHEREAS, on 2 September 2010 GVL was granted rights by the Republic of Liberia under the
provisions of a 65-year agricultural concession agreement (the “Concession Agreement”) to engage in the
development of land for oil palm and the production and sale of palm oil products, and the Concession
agreement is by reference included herein;

WHEREAS, the GVL investment is a business venture which additionally brings considerable
benefits to communities in terms of jobs, careers, capacity building, infrastructure, and other social and
economic benefits, while also implying changes in many matters of lifestyle and activities of Communities.

WHEREAS, the Communities have invited and hereby confirm GVL to develop land in their
Community areas (whether held under customary, traditional, communal, tribal, private usage or forest
management or other rights, permits, certificates or titles), for GVL plantings and facilities together with a
Community Oil Palm program.

WHEREAS, GVL and Communities have agreed to jointly collaborate and through mutually
participatory mapping have identified and shall further identify, a minimum of 1872.96 hectares of land for the
development of oil palm by GVL and 374.6 additional hectares of land as may be required for the use of the
Community (with support from GVL) to establish a Community Oil Palm program. Additionally, 386.10
hectares might be added to the total hectares pending successful RBA studies and boundary conflict resolution
between the north and south of the land.

WHEREAS, The Communities have determined or will furthermore determine to their considered
satisfaction that such land identification for oil palm purpose still provides for and leaves necessary amount of
land for other needs.

WHEREAS, this MOU outlines the process of engagement for future assignment of land for oil palm
development, the social, employment and other economic benefits offered by GVL to the Communities, and
the Communities’ and GVL’s approach to resolving grievances should they arise.

WHEREAS, this MOU shall respectfully be registered through the Liberian Legal system and
become binding upon the parties hereto, their respective representatives, members, agents, counselors, heirs,
successors in office, administrators and assigns, whether past, current or future, as though they were
specifically named herein;

NOW, THEREFORE, in consideration of the foregoing, Communities and GVL parties have agreed
as follows:

2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach
fa

2

A) Preferences to be provided by GVL to Communities Citizens

GVL agrees to provide preference and priority to Communities citizens for jobs and employment,
training, promotion, college and university scholarships and business opportunities in accordance of
Appendix A. This does not preclude other Liberians not from Garraway from employment
opportunities.

B) Benefits to be provided by GVL to Communities Citizens Employees of GVL

GVL agrees to provide agreed, timely wages, salaries, free housing, free health care, free education
and schooling of children in accordance of Appendix B.

oO Benefits to be provided to Communities even if not employed by GVL

GVL will provide USD $5 per each hectare payments on developed land, repeated every year, to the
Community Development Fund, which wili be governed with the Communities themselves for
development projects, GVL will also construct and rehabilitate roads and bridges; additionally GVL
will provide Communities citizens access to GVL schools, university and college scholarships,
health care facilities; and GVL will provide business opportunities to Communities entrepreneurs,
and GVL will consider the Community for industrial development of an Oil Palm Factory Mill, in
accordance of Appendix C.

D) Community Oi! Palm Program supported by GVL

GVL will support the Communities in the construction of a Community Oi! Palm Project, which will
be owned by the Communities and its members. GVL proposes that the Community Oi! Palm area
will be in ratio of } acre to every 5 acres the Communities have assigned to GVL. The program will
be offered in accordance to Appendix D and subject to terms, considerations, rules and regulations
to be agreed with the Communities and program participants.

E) Development Employment Analysis Based on Available hectares

Employment will be offered by GVL based on various stage of plantation development. Where there
are nursery establishment, employment at the nursery will be on short term bases for maximum of
three years. Community Oil palm might also provide 20 percent of field jobs when fully
implemented. Where possible and practical and where required skills exist locally, GVL will give
job preference to employ communities and will try to offer jobs according to community amount of
land size offered. Recruitment shall be the sole responsibility of management, all shalf be in
accordance with Appendix E

F) GVL Commitment to Communities regarding Potential impacts

GVL will not pursue resettlement of the Community people from their villages or towns. This has
always been GVL policy and GVL has never resettled anyone and has not required anyone to do so.
GVL commits to adherence to all the affecting laws and regulations of Liberia and to international
regulations of RSPO, to good practices, and to partnership with the Communities, in accordance of
Appendix F.

G) Communities Commitment to GVL_

The Communities commit to adherence to all the affecting laws and regulations of Liberia to good
practices, and to partnership with GVL, in accordance of Appendix G.

KH Issue and Grievance Resolution process

Given the long term nature of the partnership, it is possible that disagreements or differences may
arise as between community or individual citizens and GVL. The company and community
recognized the importance of addressing and resolving any such differences in a friendly and timely
way and as such have agreed to the attached Grievance Resolution Process included in Appendix H.

iy Statement of Acknowledgement

As an official endorsement of the agreed lands for development and confirming the detailed
participative mapping and FPIC engagement process undertaken by the community and GVL, the
community formally attests to and signs the development map, being current at

2044-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Gartaway Beach
3
date. “5/4 [ROIS The community acknowledges and affirms that it may wish to enter into

future negotiations for transfer of additional lands, and that updated maps will be appended to and
become part of this social agreement. The formal endorsement is contained in Appendix I and is an
integral part of this MOU.

J) Documents of Reference

GVL and the Communities hereby acknowledge incorporation into this MOU of the reference
documents listed in accordance of Appendix J.

This PROVISIONAL MOU shall remain in force until final MOU / Social Agreement is signed
- with mutual intent to do so within 6 months or maximum of 12 months. The final MOU will
include the same terms and any changes or additions as mutually agreed by the parties. By
signing this Provisional MOU, the communities authorize GVL to start operations and land
development in the areas referred to on the attached map of Jarbo Weteken and Garraway

Beach. The Final MOU will endure for the life of the Co ion Agreemoft, unless otherwise
mutually agreed by the Parties hereto. i

Signed:

For Communities For GVL.

(Authorized Self-Chosen Representatives) Name: Krishnan Nalaiah

REPRESENTATIVES ATTESTATION
AND ENDORSEMENT
(Traditional Leaders incl Paramount Chiefs and

JARBO -WETEKEN

Chiefs)
Community Representative Committee

Isaac Seeyeh Jacob F. Wallace

(Chairman) p=. (Clan chief) ‘

David Nyean Kaffie Isaac G. Natt
(Elder Representative) @Bbele (General Town Chief)

Broad Based Leaders & Citizens incl Further
Elders, Women leaders, Youth Leaders,
Development leaders

Esther Karr

(Women Representative)

Philip Natt
(Youth Representative)

Comfort Sarwieh
(Women Leader) »

George D. Natt

(Youth Leader) G, fin

Godfred Nyemah
(Educational Rep)

Steve T Natt

(Township Commissioner) eS,

James Sich

(Religious Rep)

Himmieh Toe

(Elders Rep)

2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach
©

JARBO -GARRAWAY BEACH

Community Representati

ive Committee

REPRESENTATIVES ATTESTATION
AND ENDORSEMENT

(Traditional Leaders incl Paramount Chiefs and
Chiefs)

Benson Nemah Jr

(Chairman)

Jacob F. Wallace
(Clan chief) |

Josiah Sindway
(Member)

Dickson T. Jeh

Go

Victoria Badio

(Youth Representative)

\se,

Won sey tol Zorn

road Based Leaders & Citizens incl Further
Elders, Women leaders, Youth Leaders,
Development leaders

Annie Godor

(Women Representative)

Beatrice Money
(Chair Lady)

Rev. Flahn Nyemah
(Religious Rep)

OF

Olando Theoway
(Youth Leader)

Ben Gweh
(City Council Rep)

Gat

William D. Dobboh
(Township Commissioner)

William Y. Gylfahn

(Concern Citizen Chair)

(ifaw

Cecelia Sich

(Women Elder)

George P. Klah
(City Mayor)

Wleh Badio
(Elder)

Lucy N. Kieh
(Elder)

Tye Dweh
(Elder)

2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach

QUARTER REPRESENTATIVES SIGNATURE
Kwebo George J. Hne
Tiewoe Tom N. Sich
Klahsnowbo Stephen G. Harmon
Trobo Godfrey N. Nyean
Quibo Joseph N Wleh
Tuogbabo Moses G. Hne
Kwagwebo Isaac B. Sayeh, Sr.
Jarcheabo Toe Badio
Siebo James J. Sieh
Neubo Elijah B. Nyema
Sam T Gyflan

WETEKEN QUARTER CHIEFS OR REPRESENTATIVES

GOVERNMENT, ADMINISTRATIVE ATTESTATIONS AND ENDORSEMENTS

(Government Authorized Representation at District, County, & National level)

NAME

POSITION

SIGNATURE

Hon Steve T. Natt

Township Commissioner

Hon Jacob Nyemah

Paramount Chief

Hon. Van Sieh Hammer

District Commissioner (Garraway Adm.

District
Hon Amajie Siaka District superintendent (Trehn Statutory
District)
NAME POSITION SIGNATURE

Hon. Sam T. Bioh

Development Superintendent
Trehn Statutory District)

Hon, David Togba

Grand Kru County Land
Commissioner

Benjamine Bedell

Grand Kru County Agriculture
Coordinator

Hon. T. Micheal Wesseh

Grand Kru County Dev.
Superintendent

Hon Elizabeth N. Dempster

Grand Kru County
Superintendent

NP Augstice. gh

2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach

WITNESS

NAME

POSITION

SIGNATURE

Moses Kiaadii

Civil Society Representative
(Grand Kru)

pues

Doris Ylatwen

Local NGO Rep

(Grand Kru Women Development sytem

Association

2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach

APPENDIX A
Preferences GVL Will Provide to Communities Citizens
Preference and priority for jobs in the Communities areas
Adult literacy and numeracy education for workers

Technical training opportunity for advancement to qualified jobs and management in Community area
and elsewhere in GVL business

Preference for GVLs college and university scholarships is given to qualified students
Preference for trainee Cadetships towards management jobs
Preference for contracting and supply entrepreneurship

The above preferences and priorities are given in each GVL MOU area to their own citizens
of good reputation who have the willingness and qualifications for the opportunities, and
also in other GVL areas, so that GVL MOU area citizens may cross-work in any GVL areas
on equal basis.

Preference and priority means that in any starting and new jobs or business opportunity will
first be given to citizens. But existing employees, trainees, students, cadets or vendors will

not be fired to accommodate new entrants.

App. A-t

2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach
APPENDIX B

Benefits GVL Will Provide to
Communities Citizens Who Become Employees

Ln Employment and wages and other

a Priority and preference for jobs and training opportunity is provided to communities that
designate planting land for GVL

b. Wages and salaries meet Liberian Laws and Regulations and Minimum Wage rulings, as
well as Terms and Conditions of Collective Bargaining Agreement with the workers union
GOVAWUL.

ec Currently, GVL includes

i. 50kg bag of rice per employee each month,

ii. annual paid vacation,

iit. maternity leave
iv. bereavement payment and
v. National Social Security and Welfare Corp (NASSCORP) contributions
d. Qualified staff can receive a subsidized motorcycle without down payment
2. Training and advancement:
a Provide skill training to employees of the company.

b. This includes
i. on-the-job training,
ii, head gang and supervisor training

iii. and cadet/management development for qualified candidates, as well as

iv. international secondment for qualified candidates (e.g., learning modern mill
engineering methods);
ve. vocational training (for instance, heavy equipment operator certified training, and

skills in mechanic and construction trades)

c Employees with good skills and willingness and ability to advance and manage parts of the
business will be encouraged and GVL wishes to create and build management and technical
support capabilities deriving from the Communities

3 Education of employee children:
a GVL will build schools in GVL farm townships starting at kindergarten and primary schoot
and up to high school
b. Schooling is free for children dependents of employees
e. GVL will pay for teachers, maintenance of schools and study items

App. B-1

2014-4-15 Provisionat MoU and Social Agreement-Jarbo- Weteken and Garraway Beach
d. GVL offers schooling in adult literacy and numeracy for enrolled employees and for ability
to be promoted

e. University scholarships application will be available to qualified employee children from the
USD $100,000 in annual scholarships to agriculture students.

4, Healthcare and clinics:

a. GVL will provide employees and dependents health care and medical treatment free-of-

charge.
b. Health clinics will be constructed, equipped and staffed by health care personnel and nurses
c GVL will pay the health care staff
5. Housing and facilities:
a GVL will provide modern style free-of-charge family and bachelor housing within the
developed area for full-time employees and their dependents that wish to live there
b. Housing will have
i free electric power,
ii, running piped water and
iii, toilet bathrooms,
iv. as well as kitchens
v. The housing will be built in temporary form starting in year 2, and permanent
houses starting in year 4 of anew GVL farm areas
c. GVL farm townships will have
i. Market place
ii, House of Worship (church or prayer hall)
iii. Sport field
iv. Normally we build these community buildings during year 2-3 of a new GVL farm
area

App. B-2

2014-4-15 Provisional Mal} and Social Agreement-Jarbo- Weieken and Garraway Beach
5.

APPENDIX C

Benefits GVL Will Provide to Communities and
to Citizens Whether Employed or Not

Employment priority at GVL

a Priority and preference in jobs and training opportunity is provided to communities that
designate planting land for GVL, with evaluation and determination of their qualifications
and suitability for employment.

Community Development Fund payments and usage

a. The community development fund will be used to pay for additional facilities, in addition to
what is mentioned herein, over the whole life of the GVL concession, and payments will be
repeated every year

b GVL will each year pay USD $5 each hectare (equivalent to US$2.08 each acre) of
developed land into a Community Development Fund.

c. This fund will be used to build infrastructure and other facilities of prudent selection and
planning

d. GVL will carry out the needs and planning survey with the Communities at the beginning,

and this will be repeated from time to time to guide planning

e The fund will be governed by representatives from both community and company, where the
GVL representatives participation is to assure that the fund will be used for prudent
community purposes

f GVL and community wil! work to establish this fund during the first year of field planting
Education access to GVL schooling

a. Community citizens will have access to study at GVL schools from primary school up to
high school, but priority will be given to employees dependents

b. GVL offers schooling in adult literacy and numeracy for community citizens

c University scholarships application will be available to qualified citizen’s children from the
USD $106,000 in annual scholarships to agriculture students.

d. In allocating the scholarships, GVL will work prioritize students originating from the
Communities in proportion to the land areas being allocated, and this will b monitored
annually together with the Communities

Healthcare and clinies access

a. GVL will provide community citizen’s access to GVL health care and medical facilities
subject to availability and minimum at cost, but priority will be given to employees and
dependants

Roads and bridges:

a GVL will build and improve road and bridge infrastructure as part of its GVL farm
operations.
b. This will provide repairs to roads to the direct benefit of communities.
App. C-}

2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach
%

Wells and pumps:

a

b.

GVL will build wells for communities where needed to avoid disturbance to clean water
supply from the Oil Palm development

‘Wells will be equipped with hand pumps where towns have over 150 citizens.

Local Business

a.

GVL provides opportunities for local business and entrepreneurs, beginning with offering
market areas in GVL farms so communities can sell to employees and for fully localizable
trades such as

i. construction,

ii, Jumber and carpentry works,

tii. brick making,

iv. furniture making and

v. garment making,

vi. poultry farming,

vii. and all types of service and trade activities.

GVL will give preference to these locally sourced businesses

Also indirectly, by creating real economic development and people with jobs and money to
buy goods and services, GVL’s presence can help bring in business and services such as cell
phone services and more products may become locally available

Consideration for Oil Palm Factory Mill

a

GVL will consider the Communities for build manufacturing mills locally in connection to
some of its farms and in some communities.

The location will depend on many technical factors including how much land is planted
nearby.

Typically a group of big farms will have a central factory, which provides further
manufacturing, technical, transport and administrative jobs.

In addition to processed palm oil, the factories side products are used as fertilizer.

The decision of where and when to build is typically decided 1-2 years after first field
planting is completed. Normally a new mill takes 2-3 years to build.

App. C-2

2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach
APPENDIX D

Community Oil Palm Programme Supported By GVL

Commonity Oil Paim Programme

a

Every community is encouraged to designate proper, proportionate and regulated land area for assisted
community farms (also known as supported out-grower farms).

GVL, proposes that the Community Oi! Palm area will be in ratio of 1 acre to every 5 acres the Communities
have assigned to GVL.

GVL will provide training, advisory and will supply seedlings, tools and fertilizers at cost and free of import
duties.

GVL will guarantee to purchase the fruits at regulated and transparent prices for processing at the established
factories.

The Community Oil Palm program normally starts in year 3 of development, as at that time the community has
gained experience from participation in GVL development.

The Community Oil Palm program is formulated in separate plan which when initialled and signed are attached
to this MOU as integral parts

Oil Palm Development Fund

Each year GVL will pay 1/2% of annual sales of oil palm products into an Oil Palm Development Fund.

The proceeds will be used by Government to support and promote community and smaltholder off Palm
development in addition to the Community Oil Palm, so communities can request funding for local oil palm
projects

App. D-1

2014-4-15 Provisional MoU and Secial Agreement-Jatbo Weteken and Garraway Beach
APPENDIX E

DEVELOPMENT EMPLOYMENT BASED ANALYSIS ON AVAILABLE HECTARES

Totals

Adults
Elders > 60
Elders Number

Ha Ratio to Employment 1:6

Allocated GVL land
GVL Allocated land Jobs

Total Direct Plantations Jobs

1084

15%

2788

15%

CATEGORY WETEKEN GARRAWAY BEACH TOTALS
Male 352 539 891
Female 225 555 780
> Children 18 507 1694

Plantation Employment Intake

No of Workers

App. E-1

2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach

eacddy ypeag Aemenen pue uaya12M Oqler-yuaLUaa/BY [2120S pul [euO|sIAOId T-E-TOZ __

iL SING JOVEN (5|

quauias so seq op (e
y90|9 woos sse)9|
Jo woV13ns3su09 404 odds jeuareW “2

sa8puiq uapoom anid (q
SWOT NUKE (e}
UoNanuysuoay peoy ‘Tl — Yyaeag Aemeuieo}

|doaq €) SUIUIEJ] S1OALIG 103904] (S}]

(aidoag 2) Suyuyeas sauryrew mojreA (P|

(s80] apivoud 03 Ayunuwod)}
se3puq uapoom anis(q
SUINOT WNWIKeN (E

uonanaasuo2ay peoy °¢|

sod oy ysq Suny (>}

quawiea Jo sBeq op (q]

uz Jo sajpunq aasys (e}

apioid 0} 79]

+¥20]q Wood Sse) f Jo}

uopanaasuos 404 yuoddns jeyaxe °2|

aundy
487 pug

NOW BOS LIJ3N3E TVIIOS AVMVEEVD.
3.

a

APPENDIX F

GVL Commitment to Communities and Citizens Regarding Potential Impacts

Land Negotiations and No Resettlement

a GVL will not pursue resettlement of the Community people from their villages or towns.
‘This has always been GVL policy and GVL has never resettled anyone and has not required
anyone to do so.

b. As a member of the RSPO, and responsible investor in Liberia, GVL follows a strict process
of conducting environmental assessments and intensive social engagement as part of the
process of obtaining land for oi! palm development to ensure the community gives its Free
Prior & Informed Consent (FPIC) for any hand over of land for development —~ this is done
before starting any development in an area. As part of this, Communities and GVL have a
signed MOU from the beginning of engagement (“EPIC engagement Agreement”, signed at
start of mutual engagement).

c. This FPIC engagement process will be an ongoing process subject to community desire and
willingness to offer additional areas for development

Adhere to all Liberian Laws and Regulations
a GVL agrees to adhere to and observe applicable Liberian Laws and regulations.

b. GVL will adhere to the Environmental Protection and Management Law of Liberia, the New
Forestry Reform Law of 2006 or any other law or regulation of Liberia, regulations of the
Environmental Protection Agency (EPA), Forestry Development Authority and the principles
of the Roundtable on Sustainable Palm Oil (RSPO).

Respect for Community culture and sacred vaiues

a GVL has and shall make every effort to identify with community participation and clearly
enclave/ avoid damage to any of the following during the land preparation process, as
specified in our agreed and completed FPIC and participatory mapping processes.

i. Community’s protected areas, including cemeteries, shrines, sacred forests, special
forest collection areas (e.g., for special medicines)

ii. old towns community wishes to preserve

iii. other agreed cultural or economic items that are identified by community as
important to its well being

b. GVL and Community acknowledge that given the history of Liberia, and the movement over
the past 30 years of citizens away from community areas, it is possible that some of these
sites may be difficult for community members to identify. The communities commit to
address and resolve any such mistakes internally before discussing with GVL

Compensation for active farms:

a. Before any agreement to convert active farms to GVL farms, GVL and individual farmers
will carry out field survey and crop count. If there is agreement by farmer and GVL to
convert farm, compensation will be at a rate set by the Ministry of Agriculture or other rates
as may be agreed from time to time If agreed, compensation will be made in open forum with
witnesses and decision is final and binding on doth company and farmer.

App. F-1

2014-4-15 Provisional MoU and Social Agreement-Jatbo Weleken and Garraway Beach
APPENDIX G

“k Community Commitment to GVL
at L Allow GVL safe and undisturbed use of agreed GVL farm areas:
“4 2. Mutual collaboration to resolve any emerging crises (see more on grievances)
3. Participate in activities that protect High Conservation Values (HCVs) and High Carbon Stock (HCS)
sites identified and demarcated within its farm areas
4, Help GVL maintain the quality of the water bodies by not use chemical and explosives for fishing
purposed and disposal of waste & feces within the concession areas.
5. Collaborate with GVL to stop illicit drugs sale in communities within it GVL concession areas.
6. Assist protect the investment from thieves, sabotage and any illegal activities and respect the private
property of GVL
1 Work with GVL to protect wildlife by helping to decide non-approved hunting and then enforce zero
tolerance in the farm areas.
8. Assist GVL to maintain the zero tolerance on burning in it concession areas.
9. Assist in sharing factual information about the GVL operations of GVL.

10. Fully participate in awareness and sensitizing activities about the GVL oil palm project.

IL. Actively engage to monitor & evaluate activities of the GVL oil palm project.

App. G-1
2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach
APPENDIX H
Issue and Grievance Resolution Process

GVL and communities agree to implement the Grievances and Complaints Standard Operating
procedure (SOP) shown hereunder. This SOP may be continually improved and amended from time to
time GVL and community agree to resolve issues, concerns, grievances and conflicts resulting from
the GVL operations or activities deriving from community that has negative impact on either.

The parties agreed that reporting of grievance/ complaint by community’s member can be made to
either GVL or community representatives in written or verbally and any party who receives a
complaint or grievance reports it to the GVL Social Sustainability department or to a GVL manager
within two days.

Each report shall be duly recorded by GVL and made available to the reporter as well as to the joint
monitoring team,

After the complaint has been received, field investigation should be carried out by GVL, Community
representatives and the complainant to verify the complaint.

The parties agreed that after the field investigation, a meeting should be called comprising of GVL,
community representative and the aggrieved party to agree on actions to address the complaint and the
complainant should have the right to say “YES” or “NO” to the decision reached.

If the complainant agrees to the decision reached, GVL will within 10 working days after the decision
submit action plan to address the complaint as per the decision reached. The action plan to be
presented by GVL will be used by the joint community representatives, GVL and the complainant
team to monitor progress of the work by GVL.

On the other hand GVL and community representative agreed that, if the complainant disagreed to the
suggested actions to address the complaint by GVL and community representatives, the complainant
will be asked to go to court if he so wish for redress. At this level, GVL and the community
representative will work together as a team to fight the case in court.

App. H-1

2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach
APPENDIX |

Statement of Acknowledgment and Acceptance of Land Grant by the Communities to
Golden Veroleum (Liberia) Inc

We, the tribal/local people, chiefs, elders, women, and youths of the communities of Jarbo,
Garraway District, Grand Kru County, Republic of Liberia, do hereby freely, voluntarily, without the
use of force or threat, neither by the Government of Liberia, nor GVL, do hereby consent to, and
accept the grant of land made by this community as evidenced by the maps attached to this Statement
for the purpose stated in the Concession Agreement between the Government of Liberia and the
Concessionaire to wit: for the Concessionaire to undertake a large scale commercial grade oil palm
plantation in Liberia, together with the related infrastructure to process and market certain oil palm
products, including biofuel and biodiesel, for the duration of the Concessionaire’s Concession
Agreement with the Government of Liberia or any extension of the same.

That the decision made by us, the tribal/local people, chiefs, elders, women, and youths of Jarbo
(Weteteken and Garraway Beach) of Garraway Adminstrative District, Grand Kru County, to
consent to, and accept the grant of land to GVL, is an informed decision based on prior consultations
held with GVL and our understanding and appreciation of the purpose to which the minimum
SFERE 2} acres of land will be committed and the ancillary and/or derivative social benefits
that are expected to accrue to us, the tribal/local people, chiefs, elders, women, and youths of the
communities of Jarbo, Garraway District, Grand Kru County, from the operation of the

Concessionaire in the District.

App. I-1

2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach
apes

oi

a SES) 9 1 FINS Pr

ex

or ‘tt wee =n
Coon keer)
~_ac ener | Aauweg

vast som
(ez 2007) sony avansuey esanun,
5 apoio

ezy yubed mu PUD)
ue? uve, eanny ple UNO. eanins

LoyoreM pue yoeeg ‘0 UI 3882034) 1AD fo

weui03 poses ES]
oowea
uoninjosey eindsig # VEU Sujpued J
‘unig 10010 =]

uueg es
‘Ayunuiuod Ag Asepunog =
‘MW Aig 0an}Ng

ai" Jee te PSG) ahs url umn unin
3

ui810 =
Arepunog Ayununwod -—
ROY —

00rd —
9019 —
od pewndsia foweume, gy

fuo}s J0w09 AON

x ¢ oH “al }
y oo} puRy fae eran ite) Zs lied suodaq. rg
So ZA0 ce f i 2

j $ +42 A
; me ees od Is) — SS : A+!

akoS
pi
LITT
lel iff
Wh

|
TIT
&

2

to / | arpy

viaereamniYo
ALNQINHOD NEMALEM HOVES AED
‘AVWYEWY LSSURLNITAD

‘coches voce: code
APPENDIX J

~ Documents Included by Reference in This MOU and Made Available and Exchanged
ad
aX a." GVL Concession Agreement

b RSPO Principles and Criteria (2613). Note that GVL membership details are:
* Membership Number: 1-0102-11-000-06

¢ Member Since: 29/08/2011
* Membership Type: Ordinary Member

* Category: Oif Palm Growers

c GVL Standard Operating Procedures (SOPs) and support forms for
i FPIC and compensations
it Grievances
d. Signed and endorsed maps of Communities areas including already agreed areas for

GVL, confirmed community areas

e@ Community Oil Palm program draft proposal, draft and final plans and documents
{Reference full details in APPENDIX D above)

2014-4-15 Provisional MoU and Social Agreement-Jarbo Weteken and Garraway Beach App. J-f
GOLDEN
VV | VEROLEUM
LIBERIA

Working in the Liberian Southeast, we aspire to be among
the best Oil Palm developers in the global industry. We
stand to be measured on our eight key values.
1. Successful investing, meeting the expectations of investors and funders
2. Ending rural poverty and bringing the beginnings of long term prosperity,
education and health to communities where we develop
3. Preserving the natural environment, helping conserve flora, fauna, water
and carbon in Liberia
4. Respecting community self-determination, sovereignty, culture and traditions
of our hosts, through free, prior and informed choice of communities to work with
us and preserving their sacred heritage
5. Developing the skills and careers of our Liberian employees and suppliers,
especially of the people originating from our partner communities
6. Practicing the best methods of legal compliance, regulatory adherence,
procedures and Oil Palm agriculture, founded on highly developed skills,
systems and attitudes
7. Building value added, helping the country of Liberia escape a traditional role
as a supplier of cheap raw materials
8. Continuing improvement and betterment in what we do, with engagement of

credible organizations who share all or same of these objectives, whether

partnering with us, challenging us, or critical of us.

